Citation Nr: 1015166	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, denied service 
connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

Per the Veteran's request, a Board hearing at a local VA 
office (Travel Board hearing) was scheduled in March 2010, 
but he failed to appear.  A review of the claims file, 
however, reveals that the notice letter indicating the 
hearing time and location was sent to the correct address, 
but was addressed to a different Veteran.

There is a presumption of regularity that government 
officials "have properly discharged their official duties by 
mailing a copy of a VA decision or notification letter to the 
last known address of the appellant and the appellant's 
representative, if any, on the date that the decision or 
letter was issued.  See generally Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992); Woods v. Gober, 14 Vet. App. 214, 220 
(2000).  The appellant can overcome this presumption "only 
by the submission of 'clear evidence to the contrary.'"  
Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting 
Ashley v. Derwinski, 2 Vet. App. 307, 3.09 (1992).  An 
appellant's statement of nonreceipt, without more, is not 
clear evidence that can be used to rebut the presumption of 
regularity.  Ashley 2 Vet. App.  at 309.  However, where 
there is a mailing defect, the presumption of regularity does 
not attach.  In this case, although the notification letter 
lists the correct address, the letter is addressed to another 
individual.  The Veteran did not appear for his scheduled 
hearing in March 2010.  Thus, it is unclear whether or not 
the Veteran received proper notice of the scheduled hearing.  
The Board finds that the Veteran should be afforded another 
opportunity for a hearing, with notice addressed to him at 
his current address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
Oakland RO.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing and that notice 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


